                               UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


  ALMA QUINTANA-AMADOR,                             Case No. 18-cv-04650-VC (PR)
                 Petitioner,
                                                    ORDER OF DISMISSAL
          v.

  W. Z. JENKINS,
                 Respondent.



       On August 8, 2018, Alma Quintana-Amador, a federal prisoner proceeding pro se, filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2241. On the same day, the Clerk sent

Quintana-Amador a notice that she must either pay the filing fee or file an In Forma Pauperis

(“IFP”) Application within twenty-eight days or face dismissal of the action. (Docket No. 2.)

On August 29, 2018, the notice was returned to the Court as undeliverable. (Docket No. 3.) On

September 19, 2018, a clerk’s notice of impending reassignment to a district judge was mailed to
Quintana-Amador. (Docket No. 5). This notice was returned to the Court as undeliverable on

October 25, 2018.

       Pursuant to Northern District Local Rule 3-11 a party proceeding pro se must promptly

file a notice of change of address while an action is pending. See L.R. 3-11(a). The Court may,

without prejudice, dismiss a complaint when: (1) mail directed to the pro se party by the Court

has been returned to the Court as not deliverable, and (2) the Court fails to receive within 60

days of this return a written communication from the pro se party indicating a current address.

See L.R. 3-11(b).
       More than sixty days have passed since the August 8, 2018 mail addressed to Quintana-
Amador was returned as undeliverable on August 29, 2018. The Court has not received a notice

from Quintana-Amador regarding a new address. Accordingly, the instant action is DISMISSED

without prejudice pursuant to Rule 3-11 of the Northern District Local Rules.

       The Clerk shall enter a separate judgment and terminate any pending motions.

       IT IS SO ORDERED.

Dated: November 14, 2018
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
